Citation Nr: 0812348	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  02-21 093	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service for post-
traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
shrapnel wounds of the back, hips and legs.

3.  Entitlement to service connection for shrapnel wounds of 
the back, hips and legs.

4.  Entitlement to service connection for Hepatitis C (HCV).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1968 to March 
1974.

This appeal to the Board of Veterans' Appeals (Board) arose 
from August 2002 and December 2004 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In his May 2005 substantive appeal (VA Form 9), the veteran 
appears to have raised the additional issue of his 
entitlement to service connection for a back disorder.  
But since this additional claim has not been adjudicated by 
the RO, much less denied and timely appealed to the Board, it 
is referred to the RO for appropriate development and 
consideration.  The Board does not currently have 
jurisdiction to consider it.  See 38 C.F.R. § 20.200 (2007).

In June 2004 and December 2006, the Board remanded this case 
for additional development and consideration.


FINDINGS OF FACT

1.  In a July 2001 decision, the RO denied the veteran's 
claims for service connection for PTSD and for shrapnel 
wounds to his back and legs.  The RO notified him of that 
decision that same month.  The RO concluded there was no 
evidence of embedded shrapnel in his back or leg areas and 
that he was not exposed to enemy fire while in Vietnam.  The 
RO also indicated there was no evidence of a confirmed 
diagnosis of PTSD or a stressful event in service to support 
this diagnosis.  The veteran did not appeal that earlier 
decision.

2.  With respect to his claim for PTSD, the additional 
evidence received since that July 2001 rating decision does 
not relate to an unestablished fact necessary to substantiate 
this claim.

3.  With respect to his claim for shrapnel wounds to his 
back, hips and legs, however, there is additional evidence 
since that July 2001 decision - especially an October 2003 
buddy statement from D.M. indicating he remembered the 
veteran had sustained shrapnel wounds to his legs while he 
was out in the field.

4.  This additional evidence (buddy statement) is not 
cumulative or redundant of the evidence already on file and 
relates to an unestablished fact necessary to substantiate 
this claim.

5.  The veteran's service medical records make no reference 
to any shrapnel injury in service and his VA outpatient 
records provide no evidence of current shrapnel residuals 
involving his back, hips and legs.

6.  HCV was not shown to be present in service or until many 
years after service, and there is no persuasive medical nexus 
evidence of record otherwise etiologically linking this 
condition to the veteran's military service, including to the 
various risk factors alleged.


CONCLUSIONS OF LAW

1.  The July 2001 rating decision that denied service 
connection for PTSD and for shrapnel wounds of the back, hips 
and legs is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2007).

2.  With respect to the claim for PTSD, new and material 
evidence has not been submitted since that decision to reopen 
this claim.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159 (2007).

3.  However with respect to the claim for shrapnel wounds to 
the back, hips and legs, new and material evidence has been 
submitted, therefore, this claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2007).

4.  The veteran's shrapnel wounds of the back, hips and legs 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

5.  The veteran's HCV also was not incurred in or aggravated 
by his service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO in November 2000, March 2001, May 2002, July 2004, 
August 2004 and December 2006:  (1) informed the veteran of 
the information and evidence not of record that was necessary 
to substantiate his claims; (2) informed him of the 
information and evidence that VA would obtain and assist him 
in obtaining; (3) informed him of the information and 
evidence he was expected to provide; and (4) requested that 
he provide any evidence in his possession pertaining to his 
claims, or something to the effect that he should 
"give us everything you've got pertaining to your claims."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
complied with the requirements in Dingess, post remand, when 
it sent the veteran a Dingess letter in December 2006 
discussing the downstream disability rating and effective 
date elements of his claims and then went back and 
readjudicated the claims in the December 2007 supplemental 
statement of the case (SSOC).  This is important to point out 
because the Federal Circuit Court recently held that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 07-7130 (Fed. Cir. September 17, 
2007) (Mayfield IV).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Specifically with respect to the issues of whether new and 
material evidence has been submitted to reopen the claims for 
service connection for PTSD and shrapnel wounds of the back, 
hips and legs, the Board finds that the RO's July 2004 VCAA 
letter complies with the decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006), wherein the Court held that, in addition 
to notifying the veteran of evidence and information 
necessary to prove his underlying claim for service 
connection, he must also be notified of the evidence and 
information necessary to reopen his claim on the basis of new 
and material evidence.  That is to say, VA must apprise him 
of the evidence necessary to substantiate the element or 
elements of the claim that were found insufficient in the 
previous denial.  Kent, 20 Vet. App. at 10-11.  VA's Office 
of General Counsel issued informal guidance interpreting Kent 
as requiring the notice to specifically identify the kind of 
evidence that would overcome the prior deficiency rather than 
simply stating the evidence must relate to the stated basis 
of the prior denial.  VA Gen. Couns. Mem., para. 2, 3 (June 
14, 2006).

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claims; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claims under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO obtained 
all pertinent medical records identified by the veteran and 
his representative.  

VA has a duty to provide a medical examination and/or seek a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claims.  VA considers an 
examination or opinion necessary to make a decision on the 
claims if the evidence of record (1) contains competent 
evidence that the claimant has a disability, or persistent 
recurring symptoms of disability; (2) indicates the 
disability or symptoms may be associated with his military 
service; and (3) contains insufficient medical evidence for 
VA to make a decision on the claim.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, though, there is no evidence confirming the veteran has 
shrapnel wounds from combat or any risk factors or evidence 
of hepatitis C in service.  In addition, the only evidence 
suggesting an etiological link between these claimed 
conditions and his military service is his unsubstantiated 
lay allegations.  These statements are insufficient to 
trigger VA's duty to provide an examination; VA is not 
obligated to provide an examination for a medical nexus 
opinion where, as here, the supporting evidence of record 
consists only of a lay statement.  See Duenas v. Principi, 
18 Vet. App. 512, 519 (2004).  



Since the veteran has failed to establish he currently has a 
confirmed PTSD diagnosis, VA is not required under McLendon 
to schedule him for a VA examination to determine the 
etiology of a condition that, for all intents and purposes, 
does not even exist.

Governing Statutes and Regulations for New and Material 
Evidence 

When the Board or the RO has previously denied a claim, and 
the decision was not appealed, the claim may not thereafter 
be reopened unless new and material evidence is submitted.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1100, 
20.1103 (2007).

The VCAA stipulates that nothing in the Act shall be 
construed to require VA to reopen a claim that has been 
disallowed except when the claimant presents or secures new 
and material evidence, as described in 38 U.S.C.A. § 5108.  
38 U.S.C.A. § 5103A(f) (West 2002).  The implementing 
regulations modify the definition of new and material 
evidence and provide for assistance to a claimant in 
reopening a claim.  38 C.F.R. §§ 3.156(a), 3.159(c).

The implementing regulations redefine "new and material 
evidence" and clarify the types of assistance that VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(b).  These 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  The appellant filed his petition to 
reopen after this date, in December 2001, so the Board will 
apply these revised provisions, including the new definition 
of what constitutes new and material evidence. 

The Board points out that a July 2001 rating decision denied 
his October 2000 claim of entitlement to service connection 
for PTSD and shrapnel wounds of the back, hips and legs based 
on the lack of new and material evidence.  The veteran 
contends that he did not receive this July 2001 rating 
decision and provided a new address.  In this statement, he 
also requested the RO to reopen these claims again in 
December 2001.  Nevertheless, for the mailing of 
correspondence and the presumption of regularity in the 
administrative process, the Court has held that VA may rely 
on the "last known address" shown of record, see Thompson v. 
Brown (Charles), 8 Vet. App. 169, 175 (1995), and that the 
burden is on the appellant to keep VA apprised of his or her 
whereabouts; if he or she does not do so, there is no burden 
on the part of the VA to "turn up heaven and earth to find 
[the appellant]," see Hyson v. Brown, 5 Vet. App. 262 (1993).  
Since the RO was not given notice of his change of address, 
the RO may rely on the veteran's last known address.

Under the revised 38 C.F.R. § 3.156(a), new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  
This analysis is undertaken by comparing the newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is also material.  The credibility of new evidence 
is assumed for the limited purpose of determining whether it 
is material.  Justus v. Principi, 3 Vet. App. 510 (1992).  
But see, too, Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus 
does not require the Secretary [of VA] to consider the 
patently incredible to be credible").

Whether New and Material Evidence has been Received to Reopen 
the Claim for Service Connection for PTSD

The veteran believes he has PTSD as a result of combat in 
Vietnam.  However, the Board must first determine whether new 
and material evidence has been submitted to reopen this claim 
since the RO previously considered, and denied, this claim in 
July 2001 and he did not timely appeal that earlier decision.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

The relevant evidence on file at the time of the RO's July 
2001 decision consisted of the veteran's service medical 
records, service personnel file, records concerning a 
laminectomy and discectomy in June 1975, the report of a VA 
examination in April 1997, a PTSD questionnaire, a 
psychological evaluation dated in March 1993, a mental status 
evaluation in April 1994, a rehabilitation evaluation in 
November 1994, treatment reports from Dr. D.M. from September 
1996 to October 1998, treatment reports from Dr. J.L.E. from 
March 1997 to July 1997, and several lay statements from the 
veteran.  Since the veteran did not timely appeal 
that earlier July 2001 rating decision, it is final and 
binding on him based on the evidence then of record and not 
subject to revision on the same factual basis.  
See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.302, 
20.1103.

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.  

Here, the evidence that must be considered in determining 
whether there is a basis for reopening the veteran's claim is 
the evidence that has been added to the record since the 
final July 2001 rating decision.  Since that decision, the 
veteran has submitted a buddy statement from D.M., which 
include photographs of the veteran in Vietnam, VA outpatient 
treatment records from November 2003 to September 2004, 
Social Security Administration (SSA) records, a U.S. Armed 
Services Center for Unit Records Research (USCURR) search for 
morning reports in May 2002, treatment records from Dr. R.B. 
from March 2006 to December 2007 and personal lay statements 
from the veteran.



In particular, the buddy statement from D.M. in October 2003 
shows the veteran sitting with three other soldiers and 
standing with Indians and another soldier in Vietnam.  
Nevertheless, this evidence is insufficient to confirm he 
actually engaged in combat against enemy forces or otherwise 
experienced a stressful event sufficient to cause PTSD.  In 
this regard, the veteran's medical and personnel records 
provide no evidence he participated in combat in Vietnam.

Furthermore, these additional records provide no evidence of 
treatment for or a diagnosis of PTSD.  Indeed, private 
treatment records from SSA in May 1992 indicate the veteran 
had a diagnosis of and was treated for depression, 
chronic brain syndrome (dementia), disorders of the back, 
alcohol and drug abuse, and a personality disorder.  A 
September 2004 VA report notes the veteran's then current 
problems list, but it does not include PTSD.  

In addition, the RO submitted information to the U.S. Armed 
Services Center for Unit Records Research (USCURR) in May 
2002 to search for any remarks in the veteran's unit's 
morning reports, but the RO received a negative response in 
July 2002.  

Although these additional records are "new," since they 
were not on file for consideration at the time of the prior 
July 2001 rating decision, they do not relate to an 
unestablished fact necessary to substantiate the claim and 
do not raise a reasonable possibility of substantiating the 
claim.  There is no mention in these records, either 
expressly or even implicitly, of any diagnosis of PTSD, 
participation in combat or a stressful event in service.  
Since there is no medical evidence of a current PTSD 
diagnosis, the claim must be denied.  See Degmetich v. Brown, 
8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding 
that compensation may only be awarded to an applicant who has 
a disability existing on the date of the application, and not 
for a past disability); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of the presently 
claimed disability, there can be no valid claim).



The only other evidence in support of the veteran's claim 
consists of his personal lay statements.  And in Moray v. 
Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions or 
diagnoses and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  Further, he 
merely reiterates arguments he made before the RO denied his 
claim in July 2001 - that he participated in combat, 
sustained combat wounds (shrapnel) and experienced stressful 
events in Vietnam, so simply repeating these same arguments 
is not new evidence.  Cf. Bostain v. West, 11 Vet. App. 124 
(1998) (lay hearing testimony that is cumulative of previous 
contentions considered by decision maker at time of prior 
final disallowance of the claim is not new evidence).  See 
also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992); 
Hickson v. West, 11 Vet. App. 374, 378 (1998).  Indeed, in 
Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
specifically noted that "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108."

In conclusion, the veteran has not submitted new and material 
evidence since the prior, final, July 2001 rating decision 
that denied service connection for PTSD.  Therefore, the 
Board must deny his petition to reopen this claim.  In the 
absence of new and material evidence, the benefit of the 
doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).

Whether New and Material Evidence has been Received to Reopen 
the Claim for Service Connection for Shrapnel Wounds of the 
Back, Hips and Legs

The veteran contends he has shrapnel wounds of the back, hips 
and legs as a result of combat in Vietnam.  However, the 
Board must first determine whether new and material evidence 
has been submitted to reopen this claim since the RO 
previously considered, and denied, this claim in July 2001 
and the veteran did not timely appeal that earlier decision.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).



When the claim for service connection for shrapnel wounds of 
the back, hips and legs was considered by the RO in July 
2001, the record consisted of the veteran's service medical 
records, service personnel file, records concerning his 
laminectomy in June 1975, the report of his April 1997 VA 
examination, a PTSD questionnaire, a psychological evaluation 
dated in March 1993, a mental evaluation in April 1994, a 
rehabilitation evaluation in November 1994, a USCURR search 
for morning reports in May 2002, treatment reports from Dr. 
D.M. from September 1996 to October 1998, treatment reports 
from Dr. J.L.E. from March 1997 to July 1997, and several lay 
statements by the veteran.

The RO denied the claim based on the evidence then of record, 
as there was no diagnosis of or treatment for any shrapnel 
injuries in service or evidence on X-ray, CT scan, or MRI 
that metallic foreign bodies were present as a possible 
residual of any such injury.  And since the veteran did not 
appeal, that July 2001 rating decision is final and binding 
on him based on the evidence then of record and not subject 
to revision on the same factual basis.  See 38 U.S.C.A. 
§ 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.  So

In December 2001 the veteran filed a petition to reopen this 
claim, contending that he had shrapnel wounds to both legs 
and that he was shot between October and November 1969 when 
he was stationed at Camp Enari Battalion Aid Station in 
Pleiku, Vietnam.  

In October 2003, the veteran submitted a buddy statement from 
D.M. indicating that D.M. remembered the veteran sustaining 
shrapnel injuries to his legs on the battlefield.  D.M. is 
competent to recall seeing the veteran's shrapnel wounds to 
the legs, as this is an event capable of lay observation.  In 
addition, the buddy statement included photographs of D.M. 
and the veteran in Vietnam.



This evidence is both new and material because it addresses 
the essential basis of the RO's prior July 2001 denial - 
namely, the issue of whether the veteran had shrapnel 
injuries to his legs in service as there was no evidence the 
claimed condition existed.  The veteran's service connection 
claim for shrapnel wounds to the back, hips and legs is 
therefore reopened.  38 C.F.R. § 3.156(a).  See also Spalding 
v. Brown, 10 Vet. App. 6, 11 (1996).

Having decided that the claim is reopened, the next question 
is whether the Board can conduct a de novo review without 
prejudicing the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO has provided the veteran notice as to the 
requirements for service connection; and the veteran's 
arguments throughout this appeal have been on the merits.  So 
there is no prejudice in conducting a de novo review of his 
claim.

Whether the Veteran is Entitled to Service Connection for 
Shrapnel Wounds of the Back, Hips and Legs

The veteran claims that his shrapnel wounds are due to the 
injuries he sustained while in the military in Vietnam.  In 
this regard, he claimed that he sustained shrapnel wounds to 
both legs during combat in Vietnam and that he was shot 
between October and November 1969.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).



The veteran's service medical records make no reference to 
any shrapnel injuries or bullet wound injuries in service.  
Although a June 1969 service medical report notes pain over 
the coccyx after trauma the previous night, there is no 
indication that this injury was due to shrapnel or other 
combat-related trauma.  The examiner found no limitation of 
motion and diagnosed a contusion (bruise) over the coccyx 
area.  The continued to complain of back symptoms in January 
1970 and December 1971, but his separation examination in 
February 1974 found his lower extremities, spine and other 
musculoskeletal were within normal limits.

Post-service treatment records, including SSA reports and 
private medical reports, indicate treatment for low back pain 
with radiculopathy, restless leg syndrome, chronic brain 
syndrome, discogenic disorders of the back, alcohol and drug 
abuse and a personality disorder.  

As mentioned, the veteran submitted a buddy statement in 
October 2003 from D.M. indicating the veteran had sustained 
shrapnel wounds to his legs on the battlefield.  The buddy 
statement also included photographs of D.M. and the veteran 
in Vietnam.

The Board readily acknowledges the veteran is competent to 
state that he sustained shrapnel injuries to his back, hips 
and legs in service.  The supporting buddy letter from D.M. 
also is competent to state the veteran sustained shrapnel 
injuries to his legs because this is capable of personable 
observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007); and Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 
also 38 C.F.R. § 3.159(a)(2).  Nevertheless, that said, their 
competent testimony concerning this is not credible since it 
is in stark contrast to his service medical and personnel 
records and the lack of any competent medical evidence 
showing complaints of or treatment for shrapnel injuries or 
any combat-related trauma for that matter, in service.  It 
therefore stands to reason that had he, in fact, sustained 
shrapnel injuries during service in the manner alleged there 
would at least have been some mention of this in his service 
medical or personnel records, but there clearly was not.  
Indeed, the RO searched for any USCURR records, VA records or 
SSA records indicating complaints of or treatment for 
shrapnel injuries in service or after service.   However, 
neither VA nor USCURR nor SSA found any records noting 
evidence of shrapnel wounds to the back, hips and legs.

Moreover, the private outpatient treatment records note two 
intercurrent injuries to the veteran's back since service, in 
April 1975 and in May 1992.  The April 1975 report notes he 
hurt his back on the job while picking up a cabinet.  As a 
possible consequence of this back injury, the Board points 
out that he had a lumbar laminectomy and discectomy at L4-L5 
in June 1975 to treat his back problem.  A September 1996 
treatment record notes a work-related accident when a steel 
rack fell on his back in May 1992.  Since that time he has 
continued to have fairly significant bilateral lumbar 
discomfort along with intermittent numbness in his anterior 
thighs.  X-rays taken in April 1993 found no evidence of 
fracture or subluxation, but there was mild to moderate disc 
space thinning at the L4-L5 level and mild spurring at the 
lower lumbar levels.  

Since there is no medical evidence the veteran has any 
current shrapnel wounds to his back, hips and legs, this 
claim must be denied.  See Degmetich v. Brown, 8 Vet. App. 
208 (1995); 104 F.3d 1328, 1332 (1997) (holding that 
compensation may only be awarded to an applicant who has a 
disability existing on the date of the application, and not 
for a past disability); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of the presently 
claimed disability, there can be no valid claim because 
service connection presupposes a current diagnosis of the 
condition claimed to establish the veteran at least has it).

In conclusion, for these reasons and bases, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
shrapnel wounds to his back, hips and legs.  And since the 
preponderance of the evidence is against his claim, there is 
no reasonable doubt to resolve in his favor.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board must deny 
his appeal.



Whether the Veteran is Entitled to Service Connection for 
Hepatitis C

The veteran claims that he became infected with HVC during 
his tour in Vietnam.  He says he contracted the condition 
from either two tattoos he received in Vietnam (see his VA 
Form 9 in May 2005) or from the medic in Vietnam who did not 
clean the blood off his hand while treating his shrapnel 
wounds (see the statement in support of his claim, VA Form 
21-4138, dated in July 2004).

The governing statutes and regulations are the same as those 
for his claimed shrapnel wounds to his back, hips and legs.

The veteran's service medical records make no reference to 
any liver disorder, including HCV.

Post-service, during a VA general medical examination in 
April 1997, the veteran indicated that he had jaundice but 
that it turned out to be Hepatitis A in 1984.  However, the 
record is devoid of any medical reports showing a diagnosis 
of Hepatitis A.

More importantly, VA outpatient treatment records indicate 
the veteran first received a diagnosis of Hepatitis C in 
November 2003, many years after service.  Accordingly, the 
remaining issue for consideration in this case is whether the 
claimed hepatitis C was incurred in or aggravated by an 
incident of service.  See 38 C.F.R. § 3.303(d); Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See also, D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000).



In reviewing the evidence on this determinative issue of 
causation, consideration is afforded to those substantiated 
injuries or medical conditions from service as having a 
potential relationship to the condition claimed.  This would 
consist of an incident having taken place in the line of 
duty, though not any instance of substance abuse if claimed 
as the primary cause of a disability.  See e.g., Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The information of record pertaining to events constituting 
potential risk factors from service for a subsequent 
hepatitis C condition includes the veteran's assertion that 
he obtained two tattoos during service in Vietnam.  However, 
the report of his separation examination in February 1974 
notes he did not have any tattoos in service.  With respect 
to his contention that he had exposure to blood during 
treatment for his shrapnel injuries, the Board is reopening 
and denying his claim of entitlement to service connection 
for shrapnel wounds to his back, hips and legs, as the 
evidence does not show any shrapnel injuries in service.  

Indeed, the veteran's service medical records also do not 
indicate exposure to any risk factors such as blood 
transfusions, IV drug use, body piercings, tattoos or contact 
with an infected person.  

Continuity of symptomatology after service is required where 
the condition noted in service is not chronic or this is 
legitimately questionable.  38 C.F.R. § 3.303(b).  Evidence 
of a chronic condition must be medical, unless it relates to 
a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

Even the post-service treatment records, including the 
private medical reports and SSA reports indicating laboratory 
findings of Hepatitis C, do not also provide the required 
nexus (i.e., link of this condition) to the veteran's 
military service.  

Rather, the private treatment records (including dated in 
November 1994 and March 2000) and even the veteran's 
substantive appeal (VA Form 9) in May 2005 show admitted to 
drug abuse, including using "street drugs."  So there is an 
alternative explanation (risk) for his HCV, unrelated to his 
military service.

While the veteran does not specify the use of intravenous 
drugs, his lack of any risk factors for HCV makes intravenous 
drug abuse the most likely cause of this condition.

So despite the fact that laboratory findings confirmed the 
veteran has Hepatitis C, the currently claimed disability, 
there is no persuasive nexus evidence linking this condition 
to his military service - including, in particular, to the 
treatment he says he received for his claimed shrapnel 
injuries as well as to the tattoos he says he obtained while 
in the military.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See also, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

No treating VA or private physician has found any such 
relationship between the HCV diagnosis and the veteran's 
military service, including any possible risk factor 
coincident therewith.

In conclusion, for these reasons and bases, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
Hepatitis C.  And since the preponderance of the evidence is 
against his claim, there is no reasonable doubt to resolve in 
his favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, the Board must deny his appeal.




ORDER

The appeal is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


